

EXHIBIT 10.34


EVERTEC Group, LLC Executive Severance Policy
1
Purpose and Scope

1.1
Establishment of the Policy. Evertec Group, LLC (hereinafter referred to as the
“Company”) hereby establishes a severance policy (the “Policy”) to provide
severance payments to certain Executives of the Company or its subsidiaries upon
certain terminations of employment as defined herein. The Policy is intended to
constitute “a plan that is unfunded and maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees” within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), is intended to be exempt from the provisions of Parts 2, 3
and 4 of Title I of ERISA, and shall be interpreted and administered to the
extent possible in a manner consistent with that intent.

The Company considers the establishment and maintenance of a sound management
team to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this regard, the Company recognizes that, as is
the case with many publicly held corporations, there may be a Change in Control
of the Company, and that the possibility of such event and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel, to the detriment of the Company and its
stockholders.
Accordingly, the Board has determined that it should adopt a severance policy to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction the
possibility of a Change in Control.
1.2
Term. This Policy will commence on November 1, 2018 (the “Effective Date”). This
Policy may be amended and/or terminated as provided below.

1.2.1
The Board may amend or terminate the Policy at any time in its sole discretion
without the consent of any employee of the Company, provided that (i) the Board
must give prior notice of not less than six (6) months to the Executives covered
under the Policy of a termination of the Policy or an amendment to the Policy
that materially reduces benefits under the Policy as determined by the Board,
(ii) the Board may not give prior notice of any amendment or termination of the
Policy prior to the twelve-month anniversary of the Effective Date; and (iii)
the Board may not amend or terminate the Policy prior to the twelve-month
anniversary of the Effective Date or during the two-year period immediately
following a Change in Control without the consent of at least 50% of the then
current Executives covered under the Policy.

1.2.2
Notwithstanding the foregoing, termination or amendment of the Policy shall not
affect any Severance Payments due from the Company to any Executive who
experienced a Qualifying Termination prior to the effective date of the Policy’s
termination or amendment nor shall it nullify the covenants agreed to by the
Executives in the Restatement Confidentiality and Non-Compete Agreements
attached as Appendix B.

1.3
Interpretation of Ambiguous Clauses. The Committee shall serve as the Policy
Administrator. The Policy Administrator shall have sole authority and discretion
to administer and construe the terms of this Policy, subject to applicable
requirements of law. Without limiting the generality of the foregoing, the
Policy Administrator shall have complete discretionary authority to carry out
the following powers and duties:

1.3.1
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Policy;



1

--------------------------------------------------------------------------------




1.3.2
To interpret the Policy, its interpretation thereof to be final and conclusive
on all persons claiming benefits under the Policy;

1.3.3
To decide all questions, including without limitation, issues of fact,
concerning the Policy, including the eligibility of any person to participate
in, and receive benefits under, the Policy; and

1.3.4
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Policy.

1.4
Additionally, pursuant to the dispositions of article 2.12 of Puerto Rico Act
No. 4 of January 26, 2017, the Company reserves its right to interpret at its
own discretion, any ambiguous clause contained in this Policy.

2
Key Terms

Defined terms have been used throughout this Policy. The following is a list of
the definitions for these terms.
2.1.1
“Base Salary” means the Executive’s annual rate of salary.

2.1.2
“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 5.2 herein.

2.1.3
“Board” means the Board of Directors of the Company.

2.1.4
“Cause” means, as determined by the Company, Executive’s (i) commission of a
felony or a crime of moral turpitude; (ii) engaging in conduct that constitutes
fraud, bribery or embezzlement; (iii) engaging in conduct that constitutes gross
negligence or willful misconduct that results or could reasonably be expected to
result in harm to the Company’s business or reputation; (iv) breach of any
material terms of any agreement between the Company and Executive which results
or could reasonably be expected to result in harm to the Company’s business or
reputation; (v) continued willful failure to substantially perform his or her
reasonable and proper duties; (vi) failure to live in the location approved by
the Committee as the Executive’s primary residency, provided that the Committee
may not unilaterally change the primary residence location after the initial
residence determination; or (vii) violation of the Company’s “Code of Ethics” or
other written Company policy which is materially injurious to the Company.

2.1.5
“Change in Control” means a Change in Control as set forth in Evertec, Inc. 2013
Equity Incentive Plan, as amended (or any successor equity incentive plan).

2.1.6
“Committee” means the Compensation Committee of the Board or any other committee
appointed by the Board to perform the functions of the Compensation Committee.

2.1.7
“Company” means Evertec Group, LLC, a Puerto Rico Limited Liability Company and
all of its affiliates, or any successor thereto as provided in Article 5 herein.

2.1.8
“Disability” means Executive’s inability to perform his essential duties
hereunder by reason of any medically determinable physical or mental impairment
for a period of six (6) months or more in any twelve (12) month period.

2.1.9
“Effective Date” means the commencement date of this Policy as specified in
Section 1.2 of this Policy.

2.1.10
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as defined hereunder.



2

--------------------------------------------------------------------------------




2.1.11
“Executive” means any employee of the Company or any of its subsidiaries or
affiliates listed on Appendix A, or as may be designated by the Committee in
writing from time to time, which such listed and designated employees shall be
limited to a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Notwithstanding the foregoing, an individual shall not be treated as an
Executive covered by the Policy unless the individual executes, (i) the
Restatement of Confidentiality and Non-Compete Agreements attached as Appendix B
hereto, (ii) the Acknowledgment of Evertec Group, LLC Executive Severance Policy
and Arbitration Agreement (“Acknowledgement Agreement”) and (iii) any agreement
required by the Company to confirm termination of any prior severance right or
policy covering the Executive.

2.1.12
“Good Reason” shall mean, without the Executive’s express written consent, the
occurrence of any one or more of the following:

2.1.12.1
A material reduction in Executive’s Base Salary; provided that any such material
reduction shall not constitute Good Reason if the material reduction is part of
a collective reduction applied consistently by the Company to all Executives and
that does not reduce such Executive’s Base Salary by more than 10%; or

2.1.12.2
A material adverse change to, or a material reduction of, Executive’s duties and
responsibilities to the Company; or

2.1.12.3
Any other action or inaction by the Company (or any successor) that constitutes
a material breach by the Company of the terms and conditions of this Policy.

For purposes of this Policy, the Executive is not entitled to assert that his or
her termination is for Good Reason unless the Executive gives written notice
(which shall constitute the Notice of Termination) to the Company of the event
or events which are the basis for such claim within thirty (30) days after the
event or events occur, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events and a period of not less than
thirty (30) days after the Company’s receipt of such notice to cure or fully
remedy the alleged condition. If the Company fails to fully cure and remedy the
event(s) constituting Good Reason to the reasonable satisfaction of the
Executive within such thirty (30) day period, the Executive must terminate for
Good Reason at the end of such thirty (30) day period.
2.1.13
“Notice of Termination” shall mean a written notice indicating the date of
Executive’s termination.

2.1.14
“Parent Company” means Evertec, Inc.

2.1.15
“Qualifying Termination” means a termination of employment under the following
circumstances:

2.1.15.1
An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company; or

2.1.15.2
A voluntary termination by the Executive for Good Reason pursuant to a Notice of
Termination delivered to the Board or the Company, as applicable, by the
Executive.

2.1.16
“Severance Payments” means the Change-in-Control Severance Payments or the
General Severance Payments, as applicable, as provided in Article 3 herein.

3
Severance Payments

3.1
Right to Severance Payments and Impact on Long-Term Incentives.

3.1.1
Change-in-Control Severance Payments. The Executive shall be entitled to
receive, from the Company, Change-in-Control Severance Payments, as described in
Section 3.2 herein, if a Qualifying Termination of



3

--------------------------------------------------------------------------------




the Executive's employment occurs within twenty-four (24) months immediately
following a Change in Control.
3.1.2
General Severance Payments. The Executive shall be entitled to receive, from the
Company, General Severance Payments, as described in Section 3.3 herein, if a
Qualifying Termination of the Executive's employment occurs other than during
the twenty-four (24) months immediately following a Change in Control.

3.1.3
No Severance Payments. The Executive shall not be entitled to receive Severance
Payments if the Executive’s employment with the Company ends for reasons other
than a Qualifying Termination or if the Policy is not in effect at the time of
the employment termination. Notwithstanding the foregoing, upon any termination
of employment, the Executive shall be entitled to receive a lump-sum amount paid
within fifteen (15) calendar days after such termination of employment equal to
the Executive’s unpaid Base Salary, accrued vacation pay, unreimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the date of such termination of employment.

3.1.4
General Release. As a condition to receiving Severance Payments under either
Section 3.2 or 3.3 herein, the Executive shall be obligated to execute a
separation agreement and general release of all claims in favor of the Parent,
Company, their current and former affiliates, subsidiaries and stockholders, and
their current and former directors, officers, employees, insurers and agents, in
a form reasonably determined by the Company; provided, however, that, if
Executive should fail to execute such release within the time required by the
Company, or revokes such release prior to it becoming fully effective, the
Company shall not have any obligation to provide the Severance Payment.

3.1.5
No Duplication of Severance Payments. If the Executive becomes entitled to
Change-in-Control Severance Payments, the Severance Payments provided for under
Section 3.2 hereunder shall be in lieu of all other Severance Payments provided
to the Executive under the provisions of this Policy and any other
Company-related severance or employment policies, programs, or agreements
including, but not limited to, the Severance Payments under Section 3.3 herein.
Likewise, if the Executive becomes entitled to General Severance Payments, the
Severance Payments provided under Section 3.3 hereunder shall be in lieu of all
other Severance Payments provided to the Executive under the provisions of this
Policy and any other Company-related severance or employment policies, programs,
or other agreements including, but not limited to, the Severance Payments under
Section 3.2 herein.

3.2
Description of Change-in-Control Severance Payments.

3.2.1
In the event the Executive becomes entitled to receive Change-in-Control
Severance Payments, the Company shall provide the Executive with the following,
subject to the execution and non-revocation of a General Release as established
in Section 3.1.4:

3.2.1.1
A lump-sum amount paid on the first regularly scheduled payroll date following
the sixtieth (60th) calendar day after the Effective Date of Termination equal
to two (2) times (i) the Executive’s then current Base Salary (or Base Salary in
effect immediately prior to the Change in Control, if higher) and (ii) annual
target bonus opportunity in the year of termination (or in the year prior to the
termination, if higher).

3.2.1.2
A lump-sum amount paid on the first regularly scheduled payroll date following
the sixtieth (60th) calendar day after the Effective Date of Termination equal
to the Executive’s annual target bonus opportunity for the year of termination,
adjusted on a pro rata basis based on the number of days the Executive was
actually employed during the year in which the Qualifying Termination occurs
over the total number of days in the year. If the Effective Date of Termination
occurs before the Company pays the bonus earned for the fiscal year ended prior
to the year in which the Effective Date of Termination occurs, Executive will be
entitled to such unpaid earned bonus, provided that Executive was employed on
the last day of such fiscal year.



4

--------------------------------------------------------------------------------




3.2.1.3
Subject to (x) Executive’s timely election of continuation coverage under COBRA,
and (y) Executive’s continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company, continued payment
by the Company of his health insurance coverage during the eighteen (18) month
period following the date of termination to the same extent that the Company
paid for such coverage immediately prior to the date of termination, subject to
the eligibility requirements and other terms and conditions of such insurance
coverage in a manner intended to avoid any excise tax under Section 4980D of the
Internal Revenue Code of 1986, as amended. Notwithstanding the above, these
COBRA subsidy benefits shall be discontinued prior to the end of the stated
continuation period in the event the Executive becomes eligible to participate
in another employer’s group medical plan. For purposes of enforcing this
provision, the Executive shall be deemed to have a duty to keep the Company
informed as to the terms and conditions of any employment and the corresponding
benefits earned from such employment, and shall provide, or cause to provide, to
the Company in writing correct, complete, and timely information concerning the
same. Notwithstanding anything to the contrary in the Policy, if the Company’s
providing health care coverage continuation under this Section 3.2.1.3 would
violate the nondiscrimination rules applicable to non-grandfathered plans, or
would result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 or the related regulations and guidance promulgated
thereunder (“PPACA”), the Company shall have the right to amend this Section
3.2.1.3 without prior notice in a manner it determines, in its sole discretion,
to comply with the PPACA.

3.2.2
If after the Effective Date of Termination the Executive breaches any of his or
her material obligations under the Restatement of Confidentiality and
Non-Compete Agreements attached hereto as Appendix B, then, in addition to such
other remedies and damages as may be available to the Company (included, but not
limited to injunctive relief), all Severance Payments hereunder that have not
already been paid shall be forfeited and Executive shall repay to the Company
75% of the gross amount of the Severance Payments already paid to Executive
within thirty (30) days following the date the Company requests such payment.
The Company shall promptly provide written notice thereof to the Executive. Such
forfeiture and/or repayment shall not impact the validity of any general release
agreement executed by the Executive. The portion of the Severance Payment
retained shall serve as adequate consideration of the general release.

3.3
Description of General Severance Payments.

3.3.1
In the event the Executive becomes entitled to receive General Severance
Payments, the Company shall provide the Executive with the following, subject to
the execution and non-revocation of a General Release as established in section
3.1.4:

3.3.1.1
A lump-sum amount, paid on the first regularly scheduled payroll date following
the fiftieth (50th) calendar day after the Effective Date of Termination, equal
to one (1) times Executives Executive’s then current Base Salary.

3.3.1.2
Payment of the Executive’s annual bonus for the year of termination based on
actual performance, adjusted on a pro rata basis based on the number of days the
Executive was actually employed during the year in which the Qualifying
Termination occurs over the total number of days, payable in the calendar year
following termination, but no event later than March 15th of such year. If the
Effective Date of Termination occurs before the Company pays the bonus earned
for the fiscal year ended prior to the year in which the Effective Date of
Termination occurs, Executive will be entitled to such unpaid earned bonus,
provided that Executive was employed on the last day of such fiscal year.

3.3.1.3
Subject to (x) Executive’s timely election of continuation coverage under COBRA,
and (y) Executive’s continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company, continued payment
by the Company of his health insurance coverage during the eighteen (18) month
period following the date of termination to the same extent that the Company
paid for such coverage immediately prior to the date of termination, subject to
the eligibility requirements and other terms



5

--------------------------------------------------------------------------------




and conditions of such insurance coverage in a manner intended to avoid any
excise tax under Section 4980D of the Internal Revenue Code of 1986, as amended.
Notwithstanding the above, these COBRA subsidy benefits shall be discontinued
prior to the end of the stated continuation period in the event the Executive
becomes eligible to participate in another employer’s group medical plan. For
purposes of enforcing this provision, the Executive shall be deemed to have a
duty to keep the Company informed as to the terms and conditions of any
employment and the corresponding benefits earned from such employment, and shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same. Notwithstanding anything to the contrary
in the Policy, if the Company’s providing health care coverage continuation
under this Section 3.3.1.3 would violate the nondiscrimination rules applicable
to non-grandfathered plans, or would result in the imposition of penalties under
the PPACA, the Company shall have the right to amend this Section 3.3.1.3
without prior notice in a manner it determines, in its sole discretion, to
comply with the PPACA.
3.3.2
If after the Effective Date of Termination the Executive breaches any of his or
her material obligations under the Restatement of Confidentiality and
Non-Compete Agreements attached hereto as Appendix B, then, in addition to such
other remedies and damages as may be available to the Company (included, but not
limited to injunctive relief), all Severance Payments hereunder that have not
already been paid shall be forfeited and Executive shall repay to the Company
75% of the gross amount of the Severance Payments already paid to Executive
within thirty (30) days following the date the Company requests such payment.
The Company shall promptly provide written notice thereof to the Executive. Such
forfeiture and/or repayment shall not impact the validity of any general release
agreement executed by the Executive. The portion of the Severance Payment
retained shall serve as adequate consideration of the general release.

3.4
Impact on Long-Term Incentives.

Treatment of outstanding long-term incentives under applicable Parent Company’s
incentive plans shall be in accordance with such plans and the award agreements
pursuant to which the incentives were granted.
4
Notice

Any notices, requests, demands, or other communications provided for by this
Policy shall be sufficient if in writing. If the notice is sent to Executive, it
will be deemed sufficient if sent by e-mail, registered or certified mail to the
Executive at the last address or e-mail address he or she has filed in writing
with the Company. If the notice is sent to the Company, it will be deemed
sufficient if sent by e-mail, registered or certified mail to its principal
offices to the attention of the General Counsel or to the General Counsel’s
Company e-mail account.
5
Successors and Assignment

5.1
Successors to the Company. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise), or to all or substantially all of the Company’s business and/or
assets, will assume the obligations under this Policy and will agree expressly
to perform the obligations under this Policy in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.

5.2
Assignment by the Executive. Benefits under the Policy may not be anticipated,
assigned or alienated by an Executive. If the Executive dies while any amount
would still be payable to him or her hereunder had he or she continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Policy to the Executive’s Beneficiary. If the Executive
has not named a beneficiary, then such amounts shall be paid to the Executive’s
estate.





6

--------------------------------------------------------------------------------




6
Miscellaneous

6.1
Employment Status. Except as may be provided under applicable law, or under any
other agreement between the Executive and the Company, the employment of the
Executive by the Company is “at will” and may be terminated by either the
Executive or the Company at any time.

6.2
Severability. In the event that any provision or portion of this Policy shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Policy shall be unaffected thereby and shall remain in full
force and effect.

6.3
Tax Withholding and Offset. The Company may withhold from any amounts payable
under this Policy all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling. All severance benefits
payable under the Policy shall be offset against any judgment or finding of
unjust dismissal under Puerto Rico Act No. 80 of May 30, 1976, as amended unless
such offset would violate Code Section 409A.

6.4
No Duty to Mitigate. Executive shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Policy. Except as expressly stated in Sections 3.2 and 3.3 of this Policy,
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Policy.

6.5
Policy Not Funded. The Company will make all payments under the Policy, and pay
all expenses of the Policy, from its general assets. Nothing contained in this
Policy shall give any eligible Executive any right, title or interest in any
property of the Company or any of its affiliates nor shall it create any trust
relationship.

6.6
Section 409A.

6.6.1
Although the Company does not guarantee the tax treatment of any payments or
benefits under the Policy, the intent of the Company is that the payments and
benefits under this Policy be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder (“Code Section 409A”) and to the maximum extent
permitted the Policy shall be limited, construed and interpreted in accordance
with such intent. In no event whatsoever shall the Company or its affiliates or
their respective officers, directors, employees or agents be liable for any
additional tax, interest or penalties that may be imposed on an Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.

6.6.2
Notwithstanding the foregoing or any other provision of this Policy to the
contrary, if at the time of an Executive’s separation from service (as defined
in Code Section 409A), the Executive is a “Specified Employee”, then the Company
will defer the payment or commencement of any nonqualified deferred compensation
subject to Code Section 409A payable upon separation from service (without any
reduction in such payments or benefits ultimately paid or provided to the
Executive) until the date that is six (6) months following separation from
service or, if earlier, the earliest other date as is permitted under Code
Section 409A (and any amounts that otherwise would have been paid during this
deferral period will be paid in a lump sum on the day after the expiration of
the six (6) month period or such shorter period, if applicable). An Executive
will be a “Specified Employee” for purposes of this Policy if, on the date of
the Executive’s separation from service, the Executive is an individual who is,
under the method of determination adopted by the Company designated as, or
within the category of employees deemed to be, a “Specified Employee” within the
meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
“Specified Employee” and the application of and effects of the change in such
determination.



7

--------------------------------------------------------------------------------




6.6.3
Notwithstanding anything in this Policy or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Policy providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Policy, references to a “termination,” “termination of employment” or like terms
shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.

6.7
Limitation on payments.

6.7.1
In the event that the severance and other benefits provided for in this Policy,
under any award agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (“Section 280G”), and (ii) but for this Section 6.8,
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (“Section 4999”), then any post-termination
severance benefits payable under this Policy or otherwise will be either:
delivered in full, or delivered as to such lesser extent which would result in
no portion of such benefits being subject to excise tax under Section 4999,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999.

6.7.2
If a reduction in severance and other benefits constituting “parachute payments”
is necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) first all cash payments, on a pro rata basis;
then (ii) all remaining non-cash benefits (other than accelerated vesting of
equity), pro rata, and then (iii) by not accelerating the vesting of equity
awards (resulting in forfeiture of non-accelerated awards). Within any of these
categories, a reduction shall occur first with respect to amounts that are not
deemed to constitute a “deferral of compensation” within the meaning of and
subject to Code Section 409A (“Nonqualified Deferred Compensation”) and then
with respect to amounts that are treated as Nonqualified Deferred Compensation,
with such reduction being applied in each case to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments.

6.7.3
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6.7 will be made in writing by the Company’s
independent public accountants or by such other person or entity to which the
Company determines (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company. For purposes of making the calculations
required by this Section 6.7, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999. The
Company and Executive will furnish to the Firm such information and documents as
the Firm may reasonably request in order to make a determination under this
Section. The Company will bear all costs the Firm may incur in connection with
any calculations contemplated by this Section 6.7.

6.8
Applicable Law.

The provisions of the Policy shall be construed, administered and enforced
according to applicable federal law and, where appropriate, the laws of the
Commonwealth of Puerto Rico without reference to its conflict of laws rules and
without regard to any rule of any jurisdiction that would result in the
application of the law of another jurisdiction.
The participating Executives expressly consent that any action or proceeding
relating to this Policy or any release or other agreement entered into with
respect to this Policy will only be brought to binding arbitration in San Juan,
Puerto Rico (unless the Parties agree in writing to a different location),
before a single arbitrator in accordance with the Federal Arbitration Act and
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration


8

--------------------------------------------------------------------------------




Association then in effect. Alternatively, if an arbitrator finds that a claim
is not subject to arbitration, the Executives consent that any action or
proceeding relating to this Policy or any release or any other agreement entered
into with respect to this Policy will only be brought in the federal or state
courts, as appropriate, located in the Commonwealth of Puerto Rico and that any
such action or proceeding be heard without a jury, and the participating
Executives expressly waive the right to bring any such action in any other
jurisdiction and have such action heard before a jury. With respect to any
claims arising under the Employee Retirement Income Security Act, 29 U.S.C.
§1001 et seq., exhaustion of the claims procedures set forth in Section 6.9 is a
condition precedent to any arbitral proceedings contemplated herein, except
where prohibited by applicable law.
No action relating to this Policy or any release or other agreement entered into
with respect to this Policy may be brought later than the first anniversary of
earlier of termination of employment or other event giving rise to the claim.
6.9
Claims Procedure.

6.9.1
The Policy Administrator reviews and authorizes payment of severance benefits
for those Executives who qualify under the provisions of the Policy. The Policy
Administrator may delegate this authority in its own discretion. No claim forms
need be submitted. Questions regarding payment of the severance benefits should
be directed to the Policy Administrator at:

Evertec Group, LLC
Carr. 176, Km. 1.3
Cupey Bajo
San Juan, Puerto Rico, 00926
Attention: Compensation Committee / Human Resources


6.9.2
If an Executive feels he or she is not receiving severance benefits which are
due, the Executive should file a written claim for the benefits with Policy
Administrator. A decision on whether to grant or deny the claim will be made
within 90 days following receipt of the claim. If special circumstances arise
and more than 90 days is required to render a decision, the Executive will be
notified in writing prior to the end of such 90 day period of the need for such
delay, the reasons for such delay and the date on which a decision is expected
to be rendered. In any event, however, a decision to grant or deny a claim will
be made by not later than 180 days following the initial receipt of the claim.
If the claim is denied in whole or in part, the Executive will receive a written
explanation of the specific reasons for the denial, a reference to the Policy
provisions on which the denial is based, a description of any additional
information or material required by the Policy Administrator to reconsider the
Executive’s claim (to the extent applicable) and an explanation of why such
material or information is necessary, and a description of the Policy’s review
procedures and time limits applicable to such procedures, including a statement
of the Executive’s right to bring a civil action under Section 502(a) of ERISA
following a benefit claim denial on review.

6.9.3
If the Executive wishes to appeal this denial, the Executive must file a request
for review of the claim with the Policy Administrator within 60 days after
receipt of the notification of denial. The Executive has the right to (i) submit
in writing to the Policy Administrator any comments, documents, records or other
information relating to his or her claim for benefits and (ii) be provided with,
upon request and free of charge, reasonable access to and copies of all
pertinent documents, records and other information that is relevant to his or
her claim for benefits. The review of the denied claim will be undertaken by the
Board and will take into account all comments, documents, records and other
information that the Executive submitted relating to his or her claim, without
regard to whether such information was submitted or considered in the initial
denial of his or her claim. The Executive will receive written notice of the
final decision within 60 days after the request for review. If special
circumstances arise and more than 60 days is required to render a decision, the
Executive will be notified in writing prior to the end of such 60 day period of
the need for such delay, the reasons for such delay and the date on which a
decision is expected to be rendered. In any event, however, the Executive will
receive a written notice of the final decision within 120 days after the request
for review. If the claim is



9

--------------------------------------------------------------------------------




denied in whole or in part, the Executive will receive a written explanation of
the specific reasons for the denial, a reference to the Policy provisions on
which the denial is based, a statement that the Executive is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
the Policy and all documents, records, and other information relevant to his or
her claim for benefits and a statement of the Executive’s right to bring a civil
action under Section 502(a) of ERISA.
6.9.4
The exhaustion of these claims procedures is mandatory for resolving every claim
and dispute arising under the Policy. As to such claims and disputes: (i) no
claimant shall be permitted to commence any legal action to recover benefits or
to enforce or clarify rights under the Policy under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, until
these claims procedures have been exhausted in their entirety; and (ii) in any
such legal action, all explicit and implicit determinations by the Policy
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.



10

--------------------------------------------------------------------------------




Acknowledgment of Evertec Group, LLC Executive Severance Policy and Arbitration
Agreement (“Agreement”)
Executive Name: ___________________
Date: ________________
I hereby agree to the terms and conditions of the Evertec Group, LLC Executive
Severance Policy (the “Policy”). I understand that pursuant to my agreement to
be covered under the Policy, as indicated by my signature below, the terms of
the Policy will exclusively govern all subject matter addressed by the Policy
and I understand that, except as expressly provided in the Policy, the Policy
supersedes and replaces, as applicable, any and all agreements (including any
prior employment agreement), plans, policies, guidelines or other arrangements,
with respect to the subject matter covered under the Policy and my rights to
severance upon any Qualified Termination (as defined in the Policy) or other
termination. Additionally, to the extent that I am a party to an employment
agreement with Evertec Group, LLC or any of its parent, subsidiaries, affiliates
or successors (the “Employment Agreement”) as of the date of this Agreement, I
acknowledge that such Employment Agreement shall be superseded in its entirety
by the Policy and that the Employment Agreement shall be terminated and be of no
force or effect as of the date of this Agreement, provided that, for the
avoidance of doubt, my employment with the Company shall not terminate solely as
a result of the termination of the Employment Agreement contemplated by this
Agreement.


Arbitration Agreement. I hereby agree that any controversy, dispute or claim
arising out of or relating to the Policy or any controversy, dispute or claim
arising out of or relating to my employment with Evertec Group, LLC or any of
its subsidiaries, affiliates or successors (the “Company”), or its
interpretation, application, implementation, breach or enforcement which the
Company and I (collectively, the “Parties”) are unable to resolve by mutual
agreement, shall be settled by submission by either me or the Company of the
controversy, claim or dispute to binding arbitration in San Juan, Puerto Rico
(unless the Parties agree in writing to a different location), before a single
arbitrator in accordance with the Federal Arbitration Act and the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association then in effect. In any such arbitration proceeding the Parties agree
to provide all discovery deemed necessary by the arbitrator. The decision and
award made by the arbitrator shall be accompanied by a reasoned opinion, and
shall be final, binding, conclusive and not appealable on all Parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof. Each party shall bear its own litigation costs and
expenses (including, without limitation, legal counsel fees and expenses);
provided, however, that the arbitrator shall have the discretion to award the
prevailing party reimbursement of its reasonable attorneys’ fees and costs. Upon
the request of either of the Parties, at any time prior to the beginning of the
arbitration hearing the Parties may attempt in good faith to settle the dispute
by mediation administered by the American Arbitration Association. In any
arbitration, neither of the Parties will be entitled to present, maintain or
participate in a class, collective or representative complaint, and the
arbitrator will have no authority over any of said claims or actions. This
covenant to arbitrate shall not govern claims regarding workers’ compensation
under the State Insurance Fund, state insurance for temporary non-occupational
disability or unemployment insurance benefits.


Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE POLICY OR EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH EVERTEC
GROUP, LLC, OR ANY OF ITS SUBSIDIARIES, AFFILIATES, OR SUCCESSORS.




________________________
Executive’s signature


11

--------------------------------------------------------------------------------






Appendix A


Luis A. Rodríguez González, Executive Vice-President, General Counsel and
Corporate Development
Paola Pérez Surillo, Executive Vice-President, Human Resources
Philip Steurer, Chief Operating Officer
Miguel Vizcarrondo Carrión, Executive Vice-President- Puerto Rico and Caribbean,
Business Solutions and Merchant Acquiring
Guillermo Rospigliosi, Executive Vice- President, Product, Marketing and
Innovation
Joaquin Castrillo, Executive Vice- President, Chief Financial Officer




12

--------------------------------------------------------------------------------






Appendix B


RESTATEMENT OF CONFIDENTIALITY AND NON-COMPETE AGREEMENTS


This Restatement of Confidentiality and Non-Compete Agreements (“Agreement”)
made as of the _______ day of _______, 201__, between Evertec, Inc and Evertec
Group, LLC (together with its successors, assigns, subsidiaries and Affiliates,
the “Company”), and __________ (“Executive”).


WHEREAS, in light of the Company’s size and its visibility as a New York Stock
Exchange-traded company that reports its results to the public, the Company has
attracted attention of other companies and businesses seeking to obtain for
themselves or their customers some of the Company’s business acumen and
know-how; and


WHEREAS, the Company has shared with Executive certain aspects of its business
acumen and know-how as well as specific confidential and proprietary information
about the products, markets, manufacturing processes, costs, developments,
ideas, and personnel of the Company; and


WHEREAS, the Company has imbued Executive with certain aspects of the goodwill
that the Company has developed with its customers, distributors, representatives
and employees, and with federal, state, local and foreign governmental entities;
and


WHEREAS, as consideration for entering into this Agreement, the Company is
extending to Executive the opportunity to be covered under the Evertec Group,
LLC Executive Severance Policy (the “Policy”) and;


NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties amended and restated in this Agreement
and the Policy, the parties hereto agree as follows:


1.Definitions. As used in this Agreement, the following terms have the meanings
indicated:
a.    “Affiliate” shall mean any subsidiary or other entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Evertec Group, LLC, whether now existing or hereafter
formed or acquired. For purposes hereof, “control” means the power to vote or
direct the voting of sufficient securities or other interests to elect one-third
of the directors or managers or to control the management of such subsidiary or
other entity.
b.    “Confidential Information” means information that is not generally known
to the public (but for purposes of clarity, Confidential Information shall never
exclude any such information that becomes known to the public because of
Executive’s unauthorized disclosure) and that is used, developed or obtained by
the Company in connection with its business, including, but not limited to,
information, observations and data obtained by Executive while employed by the
Company concerning (A) the business or affairs of the Company; (B) products or
services; (C) fees, costs and pricing structures; (D) designs; (E) analyses; (F)
drawings, photographs and reports; (G) computer software, including operating
systems, applications and program listings; (H) flow charts, manuals and
documentation; (I) databases; (J) accounting and business methods; (K)
inventions, devices, new developments, methods and processes, whether patentable
or non-patentable and whether or not reduced to practice; (L) customers and
clients, customer or client lists and customer usage and requirements; (M) other
copyrightable works; (N) all production methods, processes, technology and trade
secrets; (O) research and development programs; (P) personnel evaluations and
compensation data; and (Q) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure or any third party’s unauthorized disclosure
resulting from any direct or indirect influence by Executive) prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.


13

--------------------------------------------------------------------------------




c.    “Engage” means participate in, consult with, be employed by, or assist
with the organization, policy making, ownership, financing, management,
operation or control of any Similar Business in any capacity in which, in the
absence of this Agreement, Confidential Information, inventions, Trade Secrets
of the Company or Goodwill would reasonably be considered useful.
d.    “Executive’s Company Employment” means the time (including time prior to
the date hereof) during which Executive is employed by any entity comprised
within the definition of “Company”, regardless of any change in the entity
actually employing Executive.
e.    “Goodwill” means any tendency of customers, distributors, representatives,
employees, vendors, suppliers, or federal, state, local or foreign governmental
entities to continue or renew any valuable business relationship with the
Company or any Similar Business with which Executive may be associated, based in
whole or in part on past successful relationships with the Company or the lawful
efforts of the Company to foster such relationships, and in which Executive, or
any personnel reporting directly to Executive, actively participated at any time
during the most recent twelve (12) months of Executive’s Company Employment.
f.    “Inventions” means designs, discoveries, improvements and ideas, whether
or not patentable or otherwise legally protectable, including, without
limitation upon the generality of the foregoing, novel or improved products,
processes, machines, promotional and advertising materials, business data
processing programs and systems, and other manufacturing and sales techniques,
which either (i) relate to (A) the business of the Company or (B) the Company’s
actual or demonstrably anticipated research or development, or (ii) result from
any work performed by Executive for the Company.
g.     “Similar Business” means the same business of providing full service
transaction processing, including merchant acquiring, payment services and
business process management services, to the extent such activity or activities
were actually performed or engaged in by, for, or on behalf of, the Company or
any of its subsidiaries or affiliates during the employment period.
h.    “Trade Secret(s)” means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.
i.    “Work Product” means all Inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or not patentable) that relates to
the Company’s actual or anticipated business, research and development or
existing or future products or services and that are conceived, developed or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other person) while employed by the Company
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.
2.    Executive Work Product.
a.    Executive expressly agrees that any Work Product made or developed by
Executive or Executive’s agents during the course of Executive's employment,
including any Work Product which is based on or arises out of other Work
Product, shall be the property of and inure to the exclusive benefit of the
Company. Executive further agrees that all Work Product developed by Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of Executive’s employment with the Company, or involving the use of
the time, materials or other resources of the Company, shall be promptly
disclosed to the Company and shall become the exclusive property of the Company,
and Executive shall execute and deliver any and all documents necessary or
appropriate to implement the foregoing.


14

--------------------------------------------------------------------------------




3.    Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s Company Employment or at
any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by Executive, except
to the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company. Executive will take all appropriate steps to safeguard all Confidential
Information in Executive’s possession and to protect it against disclosure,
misuse, espionage, loss and theft. Executive shall deliver to the Company at the
termination of Executive’s employment with the Company, or at any time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof, whether in
written or electronic form) relating to the Confidential Information or the
“Work Product” of the business of the Company that Executive may then possess or
have under Executive’s control.
4.    Non-Disclosure of Trade Secrets. During Executive’s Company Employment,
Executive shall preserve and protect Trade Secrets of the Company from
unauthorized use or disclosure; and after termination of such employment,
Executive shall not use or disclose any Trade Secret of the Company for so long
as that Trade Secret remains a Trade Secret.
5.    Third-Party Confidentiality. Executive shall not disclose to the Company,
use on its behalf, or otherwise induce the Company to use any secret or
confidential information belonging to persons or entities not affiliated with
the Company, which may include a former employer of Executive, if Executive then
has an obligation or duty to any person or entity (other than the Company) to
not disclose such information to other persons or entities, including the
Company. Executive acknowledges that the Company has disclosed that the Company
is now, and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Executive
consents to be bound by any such duty owed by the Company to any third party.
6.    Confidentiality Exclusions. Notwithstanding anything herein or in any
other agreement with or policy (including without limitation any code of conduct
or employee manual) of the Company, nothing herein or therein is intended to or
shall: (i) prohibit Executive from making reports of possible violations of
federal law or regulation (even if Executive participated in such violations)
to, and cooperating with, any governmental agency or entity in accordance with
the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002 or of any
other whistleblower protection provisions of state or federal law or regulation;
(ii) require notification to or prior approval by the Company of any such
reporting or cooperation; or (iii) result in a waiver or other limitation of
Executive’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, Executive is not authorized (and the above
should not be read as permitting the Executive) to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege. Furthermore, Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal. 
7.    Return of Property. Executive shall, upon the Company’s demand and in any
event before or promptly upon termination of Executive's Company Employment,
deliver to the Company the original and all copies of all documents, files,
data, records and property of any nature whatsoever which are in Executive’s
possession or control and which are the property of the Company or which relate
to the business activities, facilities or locations of the Company, or contain
any Confidential Information or Trade Secrets of the Company, including any such
records, documents or property created or maintained by Executive on any device
or media Executive owns. Upon termination of employment with the Company,
Executive agrees to attend an exit interview and to provide the Company with
access to any personal computer, rolodex, PDA, i-phone or other device or media
owned by Executive but used in the course of employment with the Company to
ensure compliance with the terms of this Agreement.
8.    Non-Competition. Executive hereby acknowledges that Executive is familiar
with the Confidential Information of the Company and its Affiliates. Executive
acknowledges and agrees that the Company would be


15

--------------------------------------------------------------------------------




irreparably damaged if Executive were to provide services to any person directly
or indirectly competing with the Company or any of its Affiliates or engaged in
a Similar Business and that such competition by Executive would result in a
significant loss of Goodwill by the Company. Therefore, in consideration of
Executive’s participation in the Policy and the grant of any form of long-term
compensation, Executive agrees that the following are reasonable restrictions
and agrees to be bound by such restrictions:
a.    During Executive’s Company Employment, and for a period of twelve (12)
months immediately following the termination of such employment for any reason
(voluntarily or involuntarily), Executive shall not, directly or indirectly,
engage in, own, manage, operate or provide services to, or be employed by any
entity engaged in Similar Business services or activities within a 10-mile
perimeter of where the Company is engaged in or has conducted business in Puerto
Rico or any other country with respect to which the Company has conducted
business during the 12 consecutive month period ending on the termination of
employment; provided, that nothing herein shall prohibit Executive from being a
passive owner of not more than 5% of the outstanding stock of any class of a
corporation which is publicly traded so long as Executive does not have any
active participation in the business of such corporation.
b.    Executive warrants and represents that the nature and extent of this
non-competition clause has been fully explained to Executive by the Company, and
that Executive’s decision to accept the same is made voluntarily, knowingly,
intelligently and free from any undue pressure or coercion. Executive further
warrants and represents that Executive has agreed to this non-competition clause
in exchange for compensation, benefits and protections Executive is receiving
under this Agreement.
9.    Non-solicitation. Executive recognizes and admits that the Company has a
legitimate business interest in retaining its employees, representatives, agents
and/or consultants and of protecting its business from previous employees,
representatives, agents and/or consultants, which makes necessary the
establishment of a non-solicitation clause in the Agreement. In consideration of
Executive’s participation in the Policy and the grant of any form of long-term
compensation, during the Executive’s Company Employment and for a period of
twelve (12) months following the termination of such employment, Executive shall
not, directly or indirectly, (i) induce or attempt to induce any employee,
representative, agent or consultant of the Company or any of its affiliates or
subsidiaries to leave the employ or services of the Company or any of its
affiliates or subsidiaries, or in any way interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof or (ii) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place. No action
by another person or entity shall be deemed to be a breach of this provision
unless the Executive directly or indirectly assisted, encouraged or otherwise
counseled such person or entity to engage in such activity.
10.    Reciprocal Non-disparagement. During the Employment Period and at all
times thereafter, neither Executive nor Executive’s agents or representatives
shall directly or indirectly issue or communicate any public statement, or
statement likely to become public, that maligns, denigrates or disparages the
Company or any of its Affiliates (including any of the Company’s officers,
directors or employees). The foregoing shall not be violated by (i) truthful
statements made in connection with the enforcement of this Agreement or in
response to legal process or governmental inquiry or (ii) by private statements
to the Company or any of Company’s officers, directors or employees; provided,
that in the case of Executive, with respect to clause (ii), such statements are
made in the course of carrying out Executive’s duties pursuant to this
Agreement. Likewise, during the Executive’s Company Employment and at all times
thereafter, the Board shall use its reasonable best efforts to ensure that none
of its members directly or indirectly issue or communicate any public statement,
or statement likely to become public, that maligns, denigrates or disparages
Executive. The foregoing shall not be violated by (i) truthful statements made
in connection with the enforcement of this Agreement or in response to legal
process or governmental inquiry or (ii) by private statements by the Company to
any of Company’s officers or directors.
11.    Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time


16

--------------------------------------------------------------------------------




arising out of or related in any way to Executive’s Company Employment. The
Company shall reimburse Executive for his or her actual expenses incurred in
complying with this provision.
12.    Notices. All notices, request, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or when mailed by United States certified or
registered mail with postage prepaid addressed as follows:
If to Executive, to the address set forth by Executive on the signature page of
this Agreement or to such other person or address which Executive shall furnish
to the Company in writing pursuant to the above.
If to the Company, to the attention of the Company’s General Counsel at the
address set forth on the signature page of this Agreement or to such other
person or address as the Company shall furnish to Executive in writing pursuant
to the above
13.    Enforceability. Executive recognizes that irreparable injury may result
to the Company, its business and property, and the potential value thereof in
the event of a sale or other transfer, if Executive breaches any of the
restrictions imposed on Executive by this Agreement, and Executive agrees that
if Executive shall engage in any act in violation of such provisions, then the
Company shall be entitled, in addition to such other remedies and damages as may
be available, to an injunction prohibiting Executive from engaging in any such
act.
14.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon and enforceable by Evertec Group, LLC, its successors, assigns
and Affiliates, all of which (other than Evertec Group, LLC) are intended
third-party beneficiaries of this Agreement. Executive hereby consents to the
assignment of this Agreement to any person or entity.
15.    Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Upon a determination that any term or provision is invalid, illegal,
or incapable of being enforced, the Parties agree that a reviewing court shall
have the authority to “blue pencil” or modify this Agreement so as to render it
enforceable and effect the original intent of the parties to the fullest extent
permitted by applicable law. Any invalidity or unenforceability of any provision
of this Agreement is not intended to affect the validity or enforceability of
any other provision of this Agreement, which the parties intend to be severable
and divisible, and to remain in full force and effect to the greatest extent
permissible under applicable law.
16.    Governing Law. The laws of the Commonwealth of Puerto Rico, without
reference to conflict of law principles thereof, shall be the controlling law in
all matters relating to this Agreement.
17.    Miscellaneous. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement may be
modified only by a written agreement signed by Executive and a duly authorized
officer of the Company.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


EVERTEC GROUP, LLC
Carr. 176, Km. 1.3
Cupey Bajo
San Juan, Puerto Rico, 00926




17

--------------------------------------------------------------------------------






By:         
Name: Morgan M. Schuessler
Title: President and CEO


[EXECUTIVE]
By:         
Name:


Address:


18